EXHIBIT 10.4

 

EXECUTION COPY

 

AMENDMENT NO. 4

TO LIMITED GUARANTY

 

Amendment No. 4, dated as of December 22, 2005 (this “Amendment”), by and
between BEAR STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”) and HOMEBANC
CORP. (the “Limited Guarantor”).

 

RECITALS

 

The Limited Guarantor has made a Limited Guaranty in favor of Buyer pursuant to
that certain Limited Guaranty, dated as of June 7, 2004 as amended by Amendment
No. 1, dated as of June 25, 2004, Amendment No. 2, dated as of January 24, 2005
and Amendment No. 3, dated as of September 29, 2005 (the “Existing Limited
Guaranty”; as amended by this Amendment, the “Limited Guaranty”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Limited Guaranty.

 

The Limited Guarantor and the Buyer have agreed, subject to the terms and
conditions of this Amendment, that the Existing Limited Guaranty be amended to
reflect certain agreed upon revisions to the terms of the Existing Limited
Guaranty.

 

Accordingly, the Buyer and the Limited Guarantor hereby agree, in consideration
of the mutual promises and mutual obligations set forth herein, that the
Existing Limited Guaranty is hereby amended as follows:

 

SECTION 1. Financial Covenants. Section 10(e)(i) of the Existing Limited
Guaranty is hereby amended by deleting subclause (C) in its entirety and
replacing it with the following:

 

“(C) Maintenance of Ratio of Total Recourse Liabilities to Adjusted Tangible Net
Worth. The Limited Guarantor shall maintain the ratio of Total Recourse
Liabilities to Adjusted Tangible Net Worth no greater than 9:1.

 

SECTION 2. Conditions Precedent. This Amendment shall become effective as of
December 22, 2005 (the “Amendment Effective Date”) subject to the satisfaction
of the following conditions precedent:

 

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a) this Amendment, executed and delivered and duly authorized officers of the
Buyer and the Limited Guarantor;

 

(b) Amendment No. 8 to Repurchase Agreement, executed and delivered by duly
authorized officers of the Buyer and the Seller; and



--------------------------------------------------------------------------------

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 3. Representations and Warranties. The Limited Guarantor hereby
represents and warrants to the Buyer that after giving effect to this Amendment
it is in compliance with all the terms and provisions set forth in the Existing
Limited Guaranty on its part to be observed or performed, and that no “event of
default” has occurred or is continuing, and hereby confirms and reaffirms the
representations and warranties contained in Section 10 of the Existing Limited
Guaranty.

 

SECTION 4. Fees. The Limited Guarantor agrees to pay as and when billed by the
Buyer all of the reasonable fees, disbursements and expenses of counsel to the
Buyer in connection with the development, preparation and execution of, this
Amendment or any other documents prepared in connection herewith and receipt of
payment thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

 

SECTION 5. Confidentiality. The parties hereto acknowledge that the
confidentially provisions set forth in Section 29 of the Repurchase Agreement
shall apply to this Amendment.

 

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Limited Guaranty shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 9. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Limited Guaranty, the provisions of this Amendment shall control.

 

SECTION 10. Reaffirmation of Limited Guaranty. The Limited Guarantor hereby
ratifies and affirms all of the terms, covenants, conditions and obligations of
the Limited Guaranty and acknowledges and agrees that such Limited Guaranty
shall apply to all of the Obligations under the Master Repurchase Agreement, as
amended on the date hereof and as it may be further amended, modified and in
effect, from time to time.

 

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BEAR STEARNS MORTGAGE CAPITAL CORPORATION,

as Buyer

By:  

/s/ David S. Marren

--------------------------------------------------------------------------------

Name:   David S. Marren Title:   Senior Vice President

HOMEBANC CORP.,

as Limited Guarantor

By:  

/s/ James L. Krakau

--------------------------------------------------------------------------------

Name:   James L. Krakau Title:   Senior Vice President